EXHIBIT 16.1 October 11, 2013 Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 Commissioners: We have been furnished with a copy of the response to Item 4.01 of Form 8-K for the event that occurred on September 30, 2013, to be filed by our former client, Speedemissions, Inc. We agree with the statements made in response to that Item insofar as they relate to our firm. Sincerely, Habif, Arogeti & Wynne, LLP Atlanta, Georgia Five Concourse Parkway ■ Suite 1000■Atlanta, Georgia 30328 404.892.9651 ■ www.hawcpa.com An Independent Memeber of Baker Tilly International
